ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-280, concluding that MARC A. FUTTER-WEIT of DOVER, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 1.5(b) (failure to memorialize the basis or rate of the legal fee) and RPC 1.8(a) (conflict of interest; business transaction with a client), and good cause appearing;
It is ORDERED that MARC A. FUTTERWEIT is hereby reprimanded; and it is further
*363ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.